THE LAW. OFEICES OF

FREDERICK K. BREWINGTON

 

 

Attorneys and Counselors at Law
556 Peninsula Blvd., Hempstead, New York 11550
Phone: 516-489-6959 « Fax: 516-489-6958 « www.brewingtonlaw.com

Frederick K. Brewington Oscar Holt UI
Albert D. Manuel II Of Counsel

April 30, 2021

VIA ELECTRONIC CASE FILING
Honorable Denis R. Hurley
United States District Court Judge
United States District Court
Eastern District of New York
Long Island Federal Courthouse
100 Federal Plaza

Central Islip, New York 11550

Re: Nunez v. Village of Rockville Centre, et.al.
Docket No.: CV-18-4249 (DRH)(SIL)

Dear Judge Hurley:

As you are aware, we are the attorneys representing the Plaintiff in the above
referenced matter. This is to respectfully request a two week extension of time for Plaintiff to
respond to all Defendants’ request for a Pre-Motion Conference, which is due on Monday, May
3, 2021. We have conferred with defense counsels Andrew R. Fuchs, Esq., William J Croutier,
Jr., Esq., and William P. Nolan, Esq., and all counsel consent to this request. Accordingly, it
is respectfully requested that Plaintiff's time to respond to all Defendants’ request for a Pre-
Motion Conference be extended to May 17, 2021.

 
 
  

We thank the Court for its kind consideration.

 
 
   

Respectfully submitte

ao
FREDERICK K. BREWINGTON

  

cc: William P. Nolan, Esq. (via ecf)
Andrew R. Fuchs, Esq. (via ecf)
William J. Croutier, Jr., Esq. (via ecf)
FKB:pl
